DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 10/09/2020. 
Claims 1-17, 19, and 25 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 10/09/2020 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0059656 A1 to Kim et al. (“Kim”) in view of U.S. Patent Application Publication 2019/0282906 A1 to Yong.

Regarding Claim 1, and similarly recited Claims 13 and 25, (Original) Kim discloses a method of recording a game result of a game played between a plurality of users, the method comprising … An apparatus recording a game result of a game played between a plurality of users (figs. 7-8), the apparatus comprising … A non-transitory computer-readable recording medium that stores a program that, when executed by a computer, performs the method of claim 1….comprising: 
	registering the plurality of users including a first user and a second user in a blockchain network (figs. 1-6, paragraphs [0022], [0026] discloses players logging in to play the game, which means they’d have to register their profile in order to do so); 
performing, by the first user and the second user, a game according to execution of a first game application (figs. 1-6, paragraphs [0022], [0030] discloses playing a game between players); 
obtaining, from the first game application, first game result information as a game result of the game played between the first user and the second user (figs. 1-6, paragraphs [0022], [0026], [0030] discloses updating game results for the players during and after play of the game); and 
updating game history information of the blockchain network based on the first game result information (figs. 1-6, paragraphs [0022], [0026], [0030] discloses updating the game’s history once the game is terminated).  

However, Kim does not explicitly disclose: “registering the users in a blockchain network” and “updating game history information of the blockchain network”.  In a related invention, Yong discloses a distributed blockchain-based platform for automatically and securely managing and tracking transactions of in-game assets, currencies, entitlements, and other video game data. Yong discloses: registering the users in a blockchain network” and “updating game history information of the blockchain network (paragraphs [0023], [0034]-[0036]). 
Kim discloses a gaming system for storing and transmitting and receiving information for server transferring during playing of a game in an online game environment. Yong generally discloses blockchain-based video game management, and in particular, to a distributed blockchain-based platform for automatically and securely managing and tracking transactions of in-game assets, currencies, entitlements, and other video game data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Kim to incorporate the blockchain-based platform of Yong to provide a more secure, reliable, and distributed technology for transfer of in-game assets, in-game currencies, and other video game data (Yong, [0007]).  
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Here Kim does not disclose a blockchain network in updating and transferring game play data. Yong discloses such a feature in updating, recording, and transferring of game play assets and data. One of ordinary skill in the art could have combined Kim and Yong by known method of game data transference so that the features of both references perform the functions as they did previously. One of ordinary skill in the art would have recognized the combination was predictable and allow the updating and transferring of game data and information as Kim discloses. 

Regarding Claim 2, and similarly recited Claim 14, (Original) Kim in view of Yong discloses the method of claim 1, further comprising updating a match table of league games by using the game history information of the blockchain network (Yong, fig. 2E, paragraphs [0082]-[0087] discloses blockchain transaction that conveys a win/loss history for a player in a tournament).  

Regarding Claim 3, and similarly recited Claim 15, (Original) Kim in view of Yong discloses the method of claim 1, further comprising assigning the plurality of registered users in a plurality of league games based on information about the plurality of users registered in the blockchain network before the performing of the game (Yong, fig. 2E, paragraph [0082]-[0087]).  

Regarding Claim 4, and similarly recited Claim 16, (Original) Kim in view of Yong discloses the method of claim 1, further comprising rewarding a cryptocurrency corresponding to a victory point (VP) acquired in the game to the first user based on at least one of the first game result information and the game history information (Yong, paragraph [0115]).   

Regarding Claim 5, and similarly recited Claim 17, (Original) Kim in view of Yong discloses the method of claim 1, wherein the updating of the game history information based on the first game result information by using the blockchain comprises: 
requesting a first node on a network of the blockchain to record the first game result information in a block constituting the blockchain for verification of the first game result information (Yong, paragraphs [0099], [0106]-[0107]); and 


Regarding Claim 6, (Original) Kim in view of Yong discloses the method of claim 5, wherein the requesting of the first node to record the first game result information comprises encrypting the first game result information and transmitting the encrypted first game result information to the first node (Yong, paragraphs [0101]-[0113]).  

Regarding Claim 7, (Original) Kim in view of Yong discloses the method of claim 6, wherein the transmitting of the first game result information to the first node comprises: 
generating a first hash value corresponding to first transaction information by applying the first game result information to a hash function for generating unique data about the first game result information (Yong, paragraphs [0023], [0030]-[0033], [0095]); 
generating a first cryptogram representing a digital signature of the first game result information by encrypting the first hash value with a private key of the first user (Yong, paragraphs [0023], [0030]-[0033], [0095]); and 
transmitting the first cryptogram with the first game result information to the first node (Yong, paragraphs [0023], [0030]-[0033], [0095], [0101]-[0105]).  

Regarding Claim 8, (Original) Kim in view of Yong discloses the method of claim 1, wherein the updating of the game history information based on the first game result information comprises transmitting the first game result information to a plurality of nodes in the blockchain (Kim, paragraphs [0022], [0026], [0030]; Yong, [0101]-[0113]).  

Regarding Claim 9, (Original) Kim in view of Yong discloses the method of claim 1, wherein the obtaining of the first game result information as the game result of the game played between the first user and the second user comprises receiving a confirmation of the first user and a confirmation of the second user with respect to the first game result information (Kim, paragraphs [0022], [0026], [0030]; Yong, [0101]-[0113]).  

Regarding Claim 10, (Original) Kim in view of Yong discloses the method of claim 1, wherein the first game result information includes at least one of address information of a first account of the first user, address information of a second account of the second user, a victory point acquired by the first user in the game, a victory point acquired by the second user in the game, game play time information of the game, and information proving whether the result of the game is confirmed (Kim, paragraphs [0022], [0026], [0030], [0075]-[0077]; Yong, [0098], [0101]-[0113]).  

Regarding Claim 11, (Original) Kim in view of Yong discloses the method of claim 1, further comprising controlling to store a program code of a smart contract in the blockchain network for organizing a plurality of leagues according to levels of the plurality of users and rewarding a winner of a league (Yong, paragraphs [0056], [0098]).  

Regarding Claim 12, (Original) Kim in view of Yong discloses the method of claim 1, further comprising updating a first account of the first user and a second account of the second user, based on the first game result information and game history information accumulated based on the first game result information (Kim, paragraphs [0022], [0026], [0030], [0075]-[0077]; Yong,[0056], [0098], [0101]-[0113]).  

Regarding Claim 19, (Currently Amended) Kim in view of Yong discloses the apparatus of claim 17 [[18]], wherein the processor is further configured to: 
encrypt the first game result information and transmit the encrypted first game result information to the first node (Yong, [0056], [0105]-[0107]); 
generate a first hash value corresponding to first transaction information by applying the first game result information to a hash function for generating unique data about the first game result information (Yong, [0056], [0105]-[0107]); 
generate a first cryptogram representing a digital signature of the first game result information by encrypting the first hash value with a private key of the first user (Yong, [0056], [0105]-[0107]); and 
transmit the first cryptogram with the first game result information to the first node (Yong, [0056], [0105]-[0107]).  

Conclusion
Claims 1-17, 19, and 25 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715